DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6, filed August 19th, 2022, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections, have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-2, and 4-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, 
Perez (WO 2011098853 A1) is considered the most relevant prior art of record, Perez a longitudinal bore extending axially through the cuff with an opening at each end when the cuff is removed from the housing; and a removable storage container configured to be removably and slidably disposed into the longitudinal bore through the opening at either end of the cuff.

	Independent claim 1 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. Additionally, claims 2, and 4-17 are allowable by virtue of dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733